United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-786
Issued: November 4, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 29, 2009 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated October 28, 2008, denying reimbursement for
claimed medical expenses. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant is entitled to reimbursement of claimed travel and other
expenses for the period August 18, 1998 to August 27, 1999.
FACTUAL HISTORY
The Office accepted that appellant sustained a left ankle sprain and foot contusion in the
performance of duty on August 24, 1989. In an August 29, 2008 memorandum of telephone call
(Form CA-110), it noted that he had inquired about reimbursement for travel expenses.
Appellant was advised that the last evidence submitted in the case was in 2002 and he could send

a letter requesting waiver of the untimely filing for travel reimbursement. An October 14, 2008
CA-110 form indicated that he had a meeting with a claims examiner on the issue.
In a decision dated October 28, 2008, the Office found that appellant had submitted a
claim for reimbursement of injury-related travel expenses for intermittent dates from August 18,
1998 to August 27, 1999. It stated that the claims were denied on August 28, 2008 and at an
October 14, 2008 meeting he requested waiver of the timely filing requirement.1 The Office
noted that appellant submitted a January 15, 1998 notice of payments for medical bills.
According to the Office, he stated that these expenses had been paid even though he did not meet
the timely filing requirement. It stated that a waiver of the timely filing requirement for medical
expenses was not warranted in this case and it cited 20 C.F.R. § 10.413.
LEGAL PRECEDENT
Office regulations regarding the submission of bills related to medical treatment
provides: “To be considered for payment, bills must be submitted by the end of the calendar
year after the year when the expense was incurred or by the end of the calendar year after the
year when [the Office] first accepted the claim as compensable, whichever is later.”2
ANALYSIS
In the present case, appellant sought reimbursement for employment-related travel
expenses from August 1998 to August 1999. The Office cited to 20 C.F.R. § 10.413, an old
regulation that was in effect from April 1, 1987 to January 3, 1999. The current and similar
regulation is 20 C.F.R. § 10.336, which also provides that bills must be submitted by the end of
the calendar year after which the expense is incurred or the claim accepted, whichever is later.
In this case, the claim was accepted in 1989. Therefore, any bills for 1998 must be submitted by
December 31, 1998 and bills for 1999 by the end of December 31, 1999. Appellant did not
submit the bills until 2008 and therefore they are untimely.
On appeal, appellant contends that the Office was incorrect in stating that his January 15,
1998 reimbursement of expenses was based on a waiver of the timely submission requirement.
Regardless of the circumstances of a prior reimbursement, the Board notes that 20 C.F.R.
§ 10.336 does not provide a waiver provision. In Randall W. Ward,3 which involved the earlier
regulations 20 C.F.R. § 10.413, the claimant requested a waiver of the one-year submission
requirement. The Board noted that there was no waiver provision and found that the Office
properly denied payment as the bills submitted were untimely. Similarly, there is no waiver
provision under 20 C.F.R. § 10.336. While appellant may have requested waiver, the clear
language of the regulations requires that bills must be submitted in a timely manner. Since the
1

The record does not contain an August 28, 2008 denial letter. The evidence includes an August 21, 2008
document indicating that 29 bills for reimbursement had been submitted, totaling $1,948.52 for the period
August 18, 1998 to August 27, 1999 and claims were denied as untimely.
2

20 C.F.R. § 10.336 (2008).

3

51 ECAB 577 (2000).

2

bills in this case were submitted after the calendar year in which they were incurred, they are
untimely and the Office properly denied reimbursement.
CONCLUSION
The Board finds that appellant was not entitled to the claimed reimbursement for medical
expenses as the bills were not timely submitted.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 28, 2008 is affirmed.
Issued: November 4, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

3

